Title: John Jay to John Adams, 4 May 1786
From: Jay, John
To: Adams, John


          
            
              Dear Sir
            
            

              New York

              4 May 1786
            
          

          I have been favored with your Letter in which you mention Mr Warren. Your opinion of that Gentleman, added to the Merits
            of his Family, cannot fail to operate powerfully in his Favor. I have communicated that
            Letter to Mr King, an able & valuable Delegate from
            Massachusets; who I have Reason to think wishes well to you, and to all who like You,
            deserve well of their Country.
          Our Friend Gerry has retired from Congress with a charming amiable
            Lady, whom he married here. I regret his absence, for he discharged the Trust reposed in
            him with great Fidelity, & with more Industry and persevering Attention than
            many are distinguished by. Mr King has also married a Lady
            of Merit, and the only child of Mr Alsop, who was in
            Congress with us in 1776. I am pleased with these Intermarriages—they tend to assimilate
            the States, and to promote one of the first Wishes of my Heart vizt. to see the People of america become one Nation in every Respect—for as to the
            separate Legislatures, I would have them considered with Relation to the
              States Confederacy, in the same Light, in which Counties stand to the State
            of which they are parts—vizt merely as Districts to
            facilitate the purposes of domestic order, & good Governmt. With great & sincere Regard I am / Dr
              Sr. your most obt. &
            hble Servt,
          
            
              John Jay—
            
          
        